Citation Nr: 1419538	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO. 09-35 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2004 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

By way of history, the RO granted service connection for PTSD and assigned a disability rating of 30 percent in a March 2004 rating decision. The Veteran filed a November 2004 notice of disagreement with the disability rating assigned, and in a November 2005 statement of the case the RO increased the Veteran's disability rating for PTSD to 50 percent, effective as of the date of his claim. The Veteran filed a March 2006 substantive appeal as to the statement of the case, but the appeal was filed outside of the applicable appellate periods. See 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

However, the Veteran filed a formal claim for TDIU in January 2006 indicating that he was unemployable due to his PTSD, which was within the applicable appellate period. Additionally, in correspondence dated August 2006, the RO recognized receipt of the Veteran's claim for TDIU and stated that the claim was intertwined with the Veteran's ongoing appeal for PTSD. As such, the RO's correspondence treated the issue of an increased rating for PTSD as though it was currently on appeal, and therefore VA has waived any objections as to the timeliness of the Veteran's March 2006 substantive appeal. See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009). Therefore, the Board finds that the Veteran's current claim for an increased rating arises from the original grant of service connection for PTSD in March 2004. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2014. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Here, the Veteran's claims file indicates that he was involved in the Vocational Rehabilitation program, but there is no indication that the Veteran's Vocational Rehabilitation records have been associated with the claims file. Further, the Veteran's VA medical records indicate that he currently receives Social Security retirement benefits. However, a Social Security Administration inquiry notes that the Veteran had a disability onset date of July 2007. As such, it is possible that the Veteran was receiving disability benefits prior to receiving retirement benefits. Therefore, VA must contact the Social Security Administration and request all records, if any, associated with the Veteran's receipt of disability benefits. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran was apparently scheduled for a VA psychiatric examination in July 2013. The record indicates that the Veteran did not appear for the examination. See July 2013 Vet-Fed Services Examination Report. However, there is no evidence that the Veteran was properly notified at his current address of record by either the RO or the local VA Medical Center (VAMC) that he had been scheduled for an examination, as no notice letters have been associated with the claims file. As there is no evidence that the Veteran received any notice of the examination, the Board finds that it must remand the claim so that the Veteran can be scheduled for a new examination, properly notified thereof, and given an opportunity to attend.

As the issue of entitlement to TDIU cannot be decided until the Veteran's claim for an increased rating for PTSD has been decided, the Board finds the issue of TDIU is inextricably intertwined with the claim for an increased rating for PTSD and must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits. All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain any further VA treatment records pertaining to the Veteran from August 2013 forward. 

3.  Appropriate efforts must also be made to obtain any records pertaining to the Veteran's Vocational Rehabilitation/Chapter 31 claim, to include the Veteran's Counseling / Evaluation / Rehabilitation Folder and Jobs Training Folder.  See August 2013 VA medical record and cover of Volume 1 of the claims folder. 

4. Provide the Veteran with a new VA Form 21-8940 in connection with his formal claim for entitlement to TDIU, and request that he supply updated information concerning past employment since 2007.

5. Schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current level of severity of his service-connected PTSD. The Veteran should be properly notified of the examination at his current address of record. Duplicates of all notification letters sent to the Veteran concerning the examination, whether from the RO or the VAMC, should be associated with the claims file.

The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. 

The examiner should describe in detail all current manifestations of the Veteran's PTSD, and comment on the functional impairment caused solely by the Veteran's PTSD. The examiner must also enter a complete multi-axial evaluation, and assign a GAF, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning. All other testing deemed necessary must be conducted and all results must be reported in detail.

6. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013)

